Case: 11-50414       Document: 00512154251         Page: 1     Date Filed: 02/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 25, 2013
                                     No. 11-50414
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ALEEM HUSSAIN,

                                                  Petitioner-Appellant

v.

UNITED STATES OF AMERICA; BUREAU OF PRISONS,

                                                  Respondents-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:11-CV-1


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Aleem Hussain, former federal prisoner # 58567-019, appeals the denial
of his 28 U.S.C. § 2241 petition challenging his exclusion from rehabilitation
programs and halfway houses. As Hussain has been released from Bureau of
Prisons custody, we dismiss the appeal as moot. See Calderon v. Moore, 513 U.S.
149, 150 (1996).
       APPEAL DISMISSED.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.